Citation Nr: 1409120	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  13-28 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION
 
The Veteran served on active duty from August 1954 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The rating decision addressed multiple issues.  

In May 2013, the Veteran provided a notice of disagreement with denials of entitlement to service connection for a posttraumatic stress disorder/depression, bilateral hearing loss, tinnitus, a back condition, and bilateral hip conditions.  A Statement of the Case (SOC) addressing these issues was provided in September 2013.  On his October 2013 VA Form 9, the Veteran chose to substantively appeal his claims for bilateral hearing loss, tinnitus, a back condition, and a psychiatric disorder, and did not elect to appeal his claims for bilateral hip conditions.

In light of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has restyled the issue to reflect consideration of all possible acquired psychiatric disorders.

The Veteran and his spouse appeared and testified at a Decision Review Officer hearing in September 2013.  A transcript of the hearing is contained in the record.

The claims file and virtual records were reviewed prior to the creation of this decision.

The issues of entitlement to service connection for a balance disorder, and entitlement tot total disability based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a lumbar spine disability, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss disability is due to exposure to hazardous noise in service.

2.  The Veteran's tinnitus is related to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was incurred while on active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus is caused by the Veteran's bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claims for service connection for bilateral hearing loss disability and tinnitus, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background and Analysis

The Veteran filed a claim of entitlement to service connection for bilateral hearing loss in March 2011.  At that time he did not provide a statement in support of his claim.  During his September 2013 hearing, the Veteran testified that he was around jet engine noise for 12 to 14 hours a day adjusting the pressure on hydraulic pumps.  He indicated that the noise was exceedingly close as he was in a "hole" near the pump while fixing it, and the "chief is sitting in the cockpit with his foot on the brakes...dialed at 80 percent and it is screaming, and all [he] had were little rubber plugs [in his ears]."  He stated that at the time of his service the maintenance support was not provided with silencing earmuffs, only ineffective rubber ear plugs.  He performed these duties for his entire three and a half years of service.  He stated that he did not seek treatment for hearing loss in service or after service by a civilian doctor.  He stated that he was tested by the VA, and found to have hearing loss in 2011.  He was then provided with hearing aids.  He described tinnitus as a high pitched sound, and that it was brought on by high pitched sounds, such as some women's voices and the television.

Service treatment records include his August 1954 enlistment examination and his March 1958 discharge examination.  He reported he had no history of using hearing aids during both evaluations, and he did not complain of hearing loss or tinnitus.  He was provided a whisper test only during both evaluations, and heard 15/15 on both occasions.  Whisper tests do not provide frequency or intensity-specific information.

In June 2011, the Veteran was afforded a VA audio examination.  He was diagnosed with bilateral sensorineural hearing loss, sufficient to meet VA standards under 38 C.F.R. § 3.385 and bilateral tinnitus.  The examiner opined that the Veteran's tinnitus was likely a symptom associated with his hearing loss.  The examiner noted that he could not provide an opinion regarding whether the Veteran's tinnitus or hearing loss were due to noise exposure in service without resort to mere speculation because there "were no hearing tests available for review."

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  According to the Duty MOS Noise Exposure Listing, the Veteran's duty MOSs had a moderate probability of exposure to hazardous noise, and thus, the VA concedes exposure to hazardous noise.

The Veteran's DD 214 lists his Duty MOS as an aircraft hydraulics repairman, and noted that a related civilian occupation would be an airplane mechanic.  The Duty MOS Noise Exposure Listing shows that an MOS with the aircraft hydraulic systems has a high probability of exposure to hazardous noise.  As such, the Board finds that the Veteran was exposed to hazardous noise in service.

The Veteran has indicated that his hearing loss is related to his hazardous noise exposure, and he has testified regarding the amount of noise he was subjected to in service.  The Board has found, based on his Duty MOS, that he was exposed to hazardous noise in service.  He current has bilateral sensorineural hearing loss disability according to VA standards.  The June 2011 VA examiner was unable to provide an opinion regarding a nexus between the Veteran's in-service noise exposure and his current hearing loss due to a lack of test results in the claims file, and a lack of testing in service.  Given that the evidence is in relative equipoise, the Board will resolve reasonable doubt in the Veteran's favor and grant entitlement to service connection for bilateral hearing loss.  

VA treatment records from March 2005 noted that the Veteran complained of ringing in his ears for the past year.  The June 2011 VA examiner has opined that the Veteran's tinnitus is a symptom of his hearing loss.  As such, secondary entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in regards to the Veteran's remaining service connection claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Lumbar Spine

Virtual VA records reveal that the Veteran has undergone spine surgery on five occasions.  An April 2002 VA record noted that the Veteran underwent spine surgery in October 2001 at "Providence Hospital."  A June 2006 VA treatment record noted he had his initial spine surgery in 2000 or 2001.  He also had an electric stimulator implanted by a private physician in January 2006.  The Veteran provided a private treatment record for a January 2004 surgery, but treatment records for the remaining surgeries, to include the initial 2000 or 2001 surgery are not current part of the record.  Additionally, the Veteran stated that he sought treatment for his back shortly after he was discharged from service.  Attempts should be made to obtain any outstanding VA and private treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

The Veteran has stated that he injured his lumbar spine while jumping from a moving airplane that was on fire.  He stated that he was traveling from Laredo to San Antonio when an engine caught fire and they had to do an emergency landing at Kelly Field in Texas.  He stated that the plane hit a "foam runway" and he had to "bail out."  He stated he hit his side and he had a bloody knee, but was otherwise "alive."  He stated that he did not think the injury [to his back] was enough to complain about at the time.  He stated he was put in a hospital due to his blood pressure, and saw that the staff were not taking care of other men so he decided he would rather not complain and therefore get out of the service faster, than to complain and seek treatment which may have kept him in for a longer period of time.  The Veteran's service treatment records note that he was admitted for treatment for hypertension in October 1956.  Another notation shows that he was treated on October 2, 1956 at the USAF Hospital at Laredo Air Force Base, and that he was then transferred by air on October 3, 1956 to USAF Hospital at Lockland Air Force Base, Texas.  There are no additional records regarding his transfer or treatment.  On remand, the RO should attempt to confirm the Veteran's statements through appropriate sources.

The Veteran was afforded a VA general medical examination in June 2011.  Although the examination noted his lumbar spine diagnoses and a limited history, the examiner was not requested to provide a nexus opinion.  After obtaining his lumbar treatment records and any information regarding his in-service plane fire and emergency landing, schedule the Veteran for a VA nexus examination.

Psychiatric Disability

In June 2011, the Veteran was afforded a VA PTSD examination.  The examiner opined the Veteran did not meet the criteria for a diagnosis of PTSD, but did diagnose the Veteran with mild depression due to his general medical problems.  Additional VA treatment records include diagnoses for depression and anxiety due to: (1) chronic pain from medical problems, including the Veteran's lumbar spine disabilities, and (2) financial concerns.  As the VA treatment records and VA examiner have associated the Veteran's diagnosis of depression with his medical problems and chronic pain, which include his lumbar spine disabilities, his claim for service connection for a psychiatric disorder is inextricably intertwined with his claim for service connection for a back disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran should be requested to provide releases for any non-VA medical treatment for his lumbar spine disorders since his discharge from service.  Specifically, any records for his multiple surgeries, to include an October 2001 surgery at "Providence Hospital" and any treatment earlier than 2001.  These records, and any outstanding pertinent VA records, should then be obtained and associated with the claims folder.  The Veteran and his representative should be made aware of any failed attempts to obtain records.

2.  The RO/AMC should attempt to verify the Veteran's statements regarding a near-crash landing in October 1956 on Kelly Field while traveling from Laredo to Lockland Air Force Base, through appropriate sources.

3.  After the above development has been completed, the Veteran should be afforded a VA spine examination to determine the nature and etiology of any current lumbar spine disorders.  

All indicated tests should be performed and a full medical history should be elicited.  The Veteran's VA claims fold and access to Virtual records must be made available to the examiner for review.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lumbar spine disability is related to the Veteran's service. 

The examiner must provide a complete rationale for all opinions provided.

4.  After completing all indicated development, the RO/AMC should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


